DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments, see pgs. 8011, filed July 11, 2022, with respect to claims 1-2 and 21 have 
been fully considered but they are not persuasive. 
Applicant argues the rejection of claim 1 on pg. 8 that:
	Applicant submits that none of the cited art, considered alone or in combination, discloses or suggests, at least, the following limitation of claim 1: “generating, within a search area in which a probable gas leak has been indicated, a route defined according to at least one of a surge-cast algorithm or a surge-spiral algorithm”; and “traversing, by an investigator, the route”.  Applicant submits that one of ordinary skill in the art would recognize that the steps of the method of claim 1 are arranged such that the route is generated prior to initiating the traversal of the route by the investigator.  The inventors of the pending application recognized that generating, at least initially, the route for the investigator to follow within the search area improves the performance of the search process, because the route is generated independently of the skill of the investigator, which can vary from person to person.  
	In response, the examiner respectfully disagrees.  In regards to Chen as applied to claim 1, one of ordinary skill in the art would recognize that traversal of a plume is conducted on part of a pre-programmed algorithm which generates a tentative trajectory, wherein higher concentrations of detectable chemical traces within the atmosphere cause the plume tracking vehicle to alter the trajectory according to the pre-programmed algorithm.  Chen cites several algorithms which are divided into four categories: Gradient-based algorithms, Bio-inspired algorithms, Probabilistic and map-based algorithms, and multi-robot algorithms, with overlapping sub-algorithms as depicted in fig. 2.  Chen discloses that probabilistic and map-based algorithms model the odor source location as a probability distribution, e.g., see pg. 124, col. 2, lines 1-9, interpreted by the examiner to mean that the beforementioned algorithms model a possible trajectory.  Secondly, bio-inspired algorithms depend on a single robot with some preset moving rules, as disclosed on pg. 128, col. 2, lines 15-18, which at least implies that initial movements of the plume tacking vehicle has preset regulations, which inherently must be generated prior to vehicle movement.  Furthermore, pg. 133, col. 1, lines 5-9 disclosing estimating where the detected odor-patch came from with the dynamic window approach, and then planning the robot’s searching route to maximize the probability of meeting the plume again and to approach the odor source.  Finally, the examiner points out that the argument of generating a route prior to initiating the traversal of the route by the investigator is in direct conflict with subsequent dependent claims, e.g., see claim 2 disclosing “traveling on a path that includes movement perpendicular to a wind direction until a presence of a target gas is detected”, wherein if the claim interpretation of claim 1 is indeed directed towards a pre-generated path then claim 2 would be rejectable under 112(d) for failing to further limit the scope of the claim.  It would also be unclear how one of ordinary skill would interpret the need to acquire a plume if a pre-generated route is created and executed prior to initiating the traversal of the route.

Applicant argues on pg. 10 that dependent claims 2 and 21 are also patentable for at least the 
same reasons as its base claim 1.  
	In this regard, the examiner respectfully disagrees and cites the response paragraph above in connection with the response to claim 1.  
	
Applicant argues on pgs. 10-11 that claim 22 is identical to claim 21 and thus patentable.
	In this regard, the examiner respectfully disagrees and cites the abovementioned paragraph in connection with the response to claim 1.  

For the reasons set forth above, applicant’s arguments are not persuasive and the rejection of 
independent claims 1, 21, and 22 are therefore maintained as set forth below.  Applicant does not separately argue the substance of any dependent claims.

The claim objections presented in the prior office action have been withdrawn in view of 
applicant’s claim amendments and remarks.
The 35 U.S.C. 101 rejection presented in the prior office action has been withdrawn in view of 
applicant’s claim amendments and remarks.
	
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis 
for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. 
(Chen, X., & Huang, J. (2019). Odor source localization algorithms on mobile robots: A review and future outlook.  Robotics and Autonomous Systems, 112, 123-136), hereinafter Chen.

	Regarding claim 1, Chen discloses: A method comprising;
	generating within a search area in which a probable gas leak has been indicated, a route defined according to at least one of a surge-cast algorithm or a surge-spiral algorithm; (Chen, e.g., see pg. 124, col. 2, lines 1-9 disclosing probabilistic and map-based algorithms model the odor source location as a probability distribution, interpreted by the examiner as generating a route; see also pg. 128, col. 2, lines 15-18 disclosing, alternative to the probabilistic and map-based algorithms, the bio-inspired algorithms depend on a single robot with some preset moving rules; see also pg. 133, col. 1, lines 5-9 disclosing estimating where the detected odor-patch came from with the dynamic window approach, and then planning the robot’s searching route to maximize the probability of meeting the plume again and to approach the odor source; see also fig. 1 to three sub-tasks of robotic odor source localization and fig. 3a to an area containing a plume, figs. 8-10 illustrating a path of an investigative robot in accordance with a casting strategy and a spiral strategy; see also pg. 4, line 85-101 to path planning utilizing probabilistic
and map-based algorithms which model the odor source location as a probabilistic distribution, and pg. 13, line 332 -pg. 15, line 352 to a single or multi-robot system, traveling a distance according to casting, surge-spiral, and surge-cast)
	traversing, by an investigator, the route; and (Chen, e.g.,  see fig. 6 to movement strategy over a distance)
	sampling with a gas detection device carried by the investigator, an environment along the route to identify a location of a gas leak. (Chen, e.g., see figs. 6-7 to routes/paths taken according to
various algorithms and pg. 3, lines 46-63 to an odor source localization robot system that measures concentration sampled in multiple points).

	Regarding claim 2, Chen discloses: The method of claim 1, wherein traversing the route comprises:
traveling on a path that includes movement perpendicular to a wind direction until a presence of a target gas is detected; and (Chen, e.g., see fig. 1 disclosing three sub-tasks of odor source localization which includes the initial task of traveling perpendicular to a wind direction for "plume finding", wherein the odor source is disclosed on pg. 1, lines 3-12 as a chemical source of interest in the ambient environment, that is, a plume created by the source, influenced by the wind; see also pg. 2, line 43 - pg. 3, line 52 disclosing plume finding, which means searching the ambient environment in order to sense the presence of odor).
traveling, in response to the detection of the presence of the target gas, upwind until (i) the location of the gas leak is identified, (ii) a predefined distance has been travelled, or (iii) a detected amount of the target gas has decreased by a predefined amount or percentage. (Chen, e.g., see fig. 1 illustrating "plume tracking", in which an odor source localization robot travels upwind until the odor source is found, which is disclosed as "source declaration", in which the location of the gas leak is identified. See also pg. 2, line 43 - pg. 3, line 63 disclosing "plume tracking" which means following the plume to find the odor source, and "source declaration" which means reaching the very close vicinity of the odor source).

Regarding claim 21, Chen discloses: A system comprising:
a gas detection device carried by an investigator; and (Chen, e.g., see pg. 3, lines 46-63 to an odor source localization robot system that measures concentration sampled in multiple points)
circuitry configured to:
	generate a route within a search area in which a probable gas leak has been indicated, the route being defined according to at least one of a surge-cast algorithm or a surge-spiral algorithm; (Chen, e.g., see pg. 124, col. 2, lines 1-9 disclosing probabilistic and map-based algorithms model the odor source location as a probability distribution, interpreted by the examiner as generating a route; see also pg. 128, col. 2, lines 15-18 disclosing, alternative to the probabilistic and map-based algorithms, the bio-inspired algorithms depend on a single robot with some preset moving rules; see also pg. 133, col. 1, lines 5-9 disclosing estimating where the detected odor-patch came from with the dynamic window approach, and then planning the robot’s searching route to maximize the probability of meeting the plume again and to approach the odor source; see also fig. 1 to three sub-tasks of robotic odor source localization and fig. 3a to an area containing a plume, figs. 8-10 illustrating a path of an investigative robot in accordance with a casting strategy and a spiral strategy; see also pg. 4, line 85-101 to path planning utilizing probabilistic
and map-based algorithms which model the odor source location as a probabilistic distribution, and pg. 13, line 332 -pg. 15, line 352 to a single or multi-robot system, traveling a distance according to casting, surge-spiral, and surge-cast).
direct the investigator along the route; and (Chen, e.g.,  see fig. 6 to movement strategy over a distance)
sample, with the gas detection device, an environment along the route to identify a location of a gas leak. (Chen, e.g., see figs. 6-7 to routes/paths taken according to
various algorithms and pg. 3, lines 46-63 to an odor source localization robot system that measures concentration sampled in multiple points).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the 
examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of 
Neumann et al. (Neumann, P., & Bartholmai, M. (2012). P5.4 Adaptive Gas Source Localization Strategies and Gas Distribution Mapping using a Gas-sensitive Micro-Drone.  BAM Federal Institute for Materials Research and Testing, Division 8.1 Sensors, Measurement and Testing Methods, 800-809. https://doi.org/10.5162/sensoren2012/P5.4), hereinafter Neumann I).

Regarding claim 3, Chen is not relied upon as explicitly disclosing: The method of claim 2, further comprising traveling, in response to a determination that the predefined distance has been travelled without an identification of the location of the gas leak, to a previous position along the route. 
However, Neumann I further discloses: further comprising traveling, in response to a determination that the predefined distance has been travelled without an identification of the location of the gas leak, to a previous position along the route. (Neumann I, e.g., see fig. 6 ( a-c) and pg. 806 which illustrates the path of a micro-drone traveling from one position to the next utilizing the equation                         
                            
                                
                                    d
                                
                                
                                    0
                                
                            
                            =
                            
                                
                                    
                                        
                                            d
                                        
                                        
                                            t
                                        
                                    
                                
                                
                                    
                                        
                                            d
                                        
                                        
                                            u
                                        
                                    
                                
                            
                        
                    , where d0 represents distance overhead, d1 is disclosed as an effectively traveled distance, at least implicitly disclosing a “predefined distance” to be traveled.  Examiner also notes that the illustration depicts a micro-drone moving from an originating point (grey point) to a chemical odor source, with a wind source disclosed as a black arrow, in which the micro-drone travels a predefined distance without an identification of a gas leak, and returns to a previous point to move in the opposite direction; examiner specifically cites run 2 from fig. 6a, run 4 from fig. 6b, and run 5 and 7 from fig. 6c. See also pg. 804, lines 14-26 disclosing a defined number of steps after no concentration or a concentration below a threshold is obtained, to return to sweeping, from step 1, which discloses the collection of gas sensor and wind measurements at a fixed position).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Chen's traveling a path to include perpendicular movement with reference to the wind direction until the target gas is detected and traveling upwind until either the location of the gas leak is identified, a predefined distance has been travelled, or the detected amount of gas has decreased by a predefined amount or percentage with Neumann I's determination that the predefined distance has been travelled because Neumann I teaches the Euclidean distance between positions. (Neumann I, e.g., see pg. 806, lines 28-32 disclosing The upwind distance du is calculated using the Euclidean distance between the position, where the micro-drone measures for the first time an average concentration above the threshold, and the source position (minus the distance at the end of the experiment). Therefore, it represents the shortest path a robot would take if the source location is known).

Regarding claim 4, Chen in view of Neumann I is not relied upon as explicitly disclosing: The method of claim 2, further comprising traveling on the path that includes movement perpendicular to the wind direction in response to a determination that the detected amount of the target gas has decreased by the predefined amount or percentage. 
However, Neumann I further discloses: further comprising traveling on the path that includes movement perpendicular to the wind direction in response to a determination that the detected amount of the target gas has decreased by the predefined amount or percentage. (Neumann I, e.g., see pg. 804, lines 1-13 disclosing a systematic search algorithm, called sweeping, which specifies an orthogonal step to the wind direction if the averaged gas concentration                         
                            
                                
                                    c
                                
                                -
                            
                        
                     is below a given threshold                         
                            t
                            
                                
                                    h
                                
                                
                                    c
                                
                            
                        
                    ).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Chen's traveling a path to include perpendicular movement with reference to the wind direction until the target gas is detected and traveling upwind until either the location of the gas leak is identified, a predefined distance has been travelled, or the detected amount of gas has decreased by a predefined amount or percentage with Neumann I's perpendicular movement to the wind direction in response to a determination that the detected amount of gas has decreased by the predefined amount or percentage because Neumann I teaches fusion of multiple onboard sensors for optimal gas sensing. (Neumann I, e.g., see pg. 801, lines 20-23 disclosing wind measurements are estimated by fusing the different on-board sensors to compute the parameters of the wind triangle (6). The wind triangle is commonly used in navigation and describes the relationships between the flight vector v, the ground vector w, and the wind vector u.).

Claims 5 and 7 are rejected under 35 U.S.C.103 as being unpatentable over Chen in view of 
Awasthi et al. (Awasthi, U., & Chauhan, N. (2016). Autonomous Mobile Robot for Gas Leakage Detection and Source Localization -A Review. Journal of Material Science and Mechanical Engineering, 3(4), 262-267.), hereinafter Awasthi.

Regarding claim 5,Chen is not relied upon as explicitly disclosing: The method of claim 1, wherein traversing the route comprises:
traveling in a spiral pattern until a presence of a target gas is detected; and
traveling, in response to the detection of the presence of the target gas, upwind until (i) the location of the gas leak is identified, (ii) a predefined distance has been travelled, or (iii) a detected amount of the target gas has decreased by a predefined amount or percentage.
However, Awasthi further discloses: traveling in a spiral pattern until a presence of a target gas is detected; and (Awasthi, e.g., see pg. 265, column 2, line 15 - pg. 266, column 1, line 11 disclosing a spiral surge movement conducted by robots searching for the next higher concentration plume; interpreted by the examiner as a "target gas").
traveling, in response to the detection of the presence of the target gas, upwind until (i) the location of the gas leak is identified, (ii) a predefined distance has been travelled, or (iii) a detected amount of the target gas has decreased by a predefined amount or percentage. (Awasthi, e.g., see pg. 265, column 2, line 15 - pg. 266, column 1, line 11 disclosing the robots travelling in a spiral path, in response to the detection of the target gas, upwind, which resulted in the shortest tracing path to the source, even in an overcrowded area).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Chen's traversal by an investigator within a search area of which a probably gas leak has been indicated, a route according to either a surge-castor surge-spiral algorithm and sampling with a gas detection device carried by the investigator, an environment along the route to identify a location of the gas leak with Awasthi's traversal of the route in a spiral pattern until a target gas is detected and traveling, in response to the gas detection, upwind until the source is located because Awasthi teaches the advantages of an eco-friendly drone. (Awasthi, e.g., see pg. 265, col. 1, lines 40-49 disclosing An ecofriendly chemical detection solar operated robotic system (20) was developed in 2011 constituting an autonomous light sensitive motor operated tilting mechanism to move in the direction of maximum intensity along with propane and smoke sensors, Arduino controller and ZigBee module for two-way communication. The system is both teleoperated and autonomous which works with chemical sensors detecting the target gas and generating an analog output which is fed to the controller which is then transmitted to the remote receiver using ZigBee).

Regarding claim 7, Chen in view of Awasthi discloses: The method of claim 5, further comprising traveling in a spiral pattern in response to a determination that the detected amount of the target gas has decreased by the predefined amount or percentage. (Chen, e.g., see fig. 10 to a spiral strategy and pg. 13, line 333 - pg. 15, line 352 disclosing a robot moving along a spiral after it loses the plume; examiner notes that the gas concentration has decreased to zero, below any predefined amount).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of 
Awasthi, in further view of Lochmatter et al. (Lochmatter, T., & Martino Ii, A. (2008). Tracking Odor Plumes in a Laminar Wind Field with Bio-Inspired Algorithms. Springer Tracts in Advanced Robotics. https://doi.org/10.1007/978-3-642-00196-3_54), hereinafter Lochmatter.

Regarding claim 6, Chen in view of Awasthi is not relied upon as explicitly disclosing: The method of claim 5, further comprising traveling, in response to a determination that the predefined distance has been travelled without an identification of the location of the gas leak, to a previous position along the route. 
However, Lochmatter further discloses: further comprising traveling, in response to a determination that the predefined distance has been travelled without an identification of the location of the gas leak, to a previous position along the route. (Lochmatter, e.g., see fig. 3 to a sketch of the surge-spiral algorithm wherein the travel paths moves outside of the plume and performs the spiral movement to eventually overlap, thereby returning to a previous position along the route and pg. 4, section 2.3, para. [0001-0003] disclosing a robot movement straight upwind until it looses [sic] the plume for a distance dlost. It then tries to reacquire the plume by moving along an Archimedes spiral with gap size dgap; examiner notes that dlost is interpreted as the predefined distance travelled without an identification of the location of the gas leak).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Chen in view of Awasthi's traversal by an investigator within a search area of which a probably gas leak has been indicated, a route according to either a surge-cast or surge-spiral algorithm and sampling with a gas detection device carried by the investigator, an environment along the route to identify a location of the gas leak with Lochmatter's response to a determination that the predefined distance has been travelled without identification of the target gas, to return to a previous position along the route because Lochmatter teaches the benefits of utilizing the algorithm derived from moths. (Lochmatter, e.g., see pg. 2, lines 7-12 disclosing the surge-spiral algorithm is a combination of the first and the third behavior. The new surge-cast algorithm is a combination of upwind surge and casting, which is exactly the behavior of a moth that does not loose [sic] the plume completely).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view 
of Burgues et al. (Burgues, J., Hernandez, V., Lilienthal, A., & Marco, S. (2019). Smelling Nano Aerial Vehicle for Gas Source Localization and Mapping. Institute for Bioengineering of Catalonia (IBEC), 1-25.), hereinafter Burgues.

Regarding claim 8, Chen is not relied upon as explicitly disclosing: The method of claim 1, further comprising:
adjusting the route based on a gas plume model; and
traversing the adjusted route.
However, Burgues further discloses: adjusting the route based on a gas plume model; and
traversing the adjusted route. (Burgues, e.g., see fig. 2 to an aerial vehicle adjusting a route and traversing said route based upon a gas plume model; also see pg. 4, para. [0001-0002] disclosing plume modeling algorithms utilizing local measurements to estimate the source location).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Chen's traversal by an investigator within a search area of which a probably gas leak has been indicated, a route according to either a surge-cast or surge-spiral algorithm and sampling with a gas detection device carried by the investigator, an environment along the route to identify a location of the gas leak with Burgues' s adjusting the route based upon a gas plume model and traversing the adjusted route because Burgues teaches the use of MOX sensors for optimal efficiency. (Burgues, e.g., see pg. 4, lines 29-42 to MOX sensors are probably the most suitable gas sensing technology for nano-drones due to the reduced size (few mm2), low power consumption of some models (few mW) [54] and simplicity of the conditioning electronics).

Regarding claim 16, Chen is not relied upon as explicitly disclosing: The method of claim 1, further comprising pausing traversal of the route in response to a determination that a detected wind velocity satisfies a predefined threshold. 
However, Burgues further discloses: further comprising pausing traversal of the route in response to a determination that a detected wind velocity satisfies a predefined threshold. (Burgues, e.g., see pg. 2, lines 22-31 disclosing “air drawn around the airframe”, interpreted here as “wind velocity” given that a person with obvious skill in the art would understand that velocity is defined as a change in position over a change in time or                         
                            
                                
                                    v
                                
                                →
                            
                            =
                            
                                
                                    d
                                    x
                                    (
                                    t
                                    )
                                
                                
                                    d
                                    t
                                
                            
                        
                    , providing useless signals.  In response to this the vehicle is halted and landed to take further measurements, wherein the predefined threshold is interpreted here as the useless signals acquired by the velocity of the wind).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Chen's traversal by an investigator within a search area of which a probably gas leak has been indicated, a route according to either a surge-castor surge-spiral algorithm and sampling with a gas detection device carried by the investigator, an environment along the route to identify a location of the gas leak with Burgues' s pausing traversal of the route in response to a determination that a detected wind velocity satisfies a predefined threshold because Burgues.

Claims 9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in 
view of Russel et al. (Russel, R. A., Thiel, D., Deveza, R., & Mackaysim, A. (1995). A robotic System to Locate Hazardous Chemical Leaks. Proceedings of 1995 IEEE International Conference on Robotics And Automation, Vols 1-3, Queensland, Australia. https://doi.org/10.1109/ROBOT.1996.525342), hereinafter Russel.

Regarding claim 9, Chen discloses: The method of claim 1, wherein traversing the route comprises:
traveling in a first direction that includes movement perpendicular to a wind direction; (Chen, e.g., see fig. 1 to Plume finding in which a perpendicular motion of the robot is undertaken, with respect to the wind direction and see pg. 2, line 43 - pg. 3, line 63 to plume finding, which means searching the ambient environment in order to sense the presence of odor).
Chen is not relied upon as explicitly disclosing: determining whether a predefined distance has been travelled in the first direction without a detection of a predefined amount of a target gas; and
traveling, in response to a determination that the predefined distance has been travelled without a detection of the predefined amount of the target gas, in a second direction that is opposite the first direction and includes movement perpendicular to the wind direction.
However, Russel further discloses: determining whether a predefined distance has been travelled in the first direction without a detection of a predefined amount of a target gas; and (Russel, e.g., see fig. 3 to a robot released in a perpendicular position to the wind, and traversing the plume until it reaches an edge, and pg. 557, column 2, line 4 -pg. 558, column 1, line 7 disclosing the robot tracking away from the release point in a crosswind direction monitoring chemical concentrations, wherein detecting the edge of the plume by (Rules 1-4 disclosing predefined distance e) measuring distance e).
traveling, in response to a determination that the predefined distance has been travelled without a detection of the predefined amount of the target gas, in a second direction that is opposite the first direction and includes movement perpendicular to the wind direction. (Russel, e.g., see fig. 3 to the robot tracking in the opposite direction of the first direction to the calculated centroid point in a perpendicular manner with respect to the wind direction, and pg. 557, column 2, line 4 - pg. 558, column 1, line 7 disclosing when the robot reaches the far side of the plume it stops and calculates the centroid of the plume cross-section. The robot then returns to the calculated centroid position).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Chen's traversal by an investigator within a search area of which a probably gas leak has been indicated, a route according to either a surge-cast or surge-spiral algorithm and sampling with a gas detection device carried by the investigator, an environment along the route to identify a location of the gas leak with Russel's travelling in a first movement perpendicular to a wind direction for a predefined distance without target gas detection, and travelling in a second direction opposite to the first after a predefined distance has been travelled without locating the target gas plume because Russel teaches the use of quartz crystal microbalance to rapidly track a change in chemical composition. (Russel, e.g., see pg. 557, col. 1, lines 6-22 disclosing the quartz crystal microbalance was selected for this application because it rapidly tracks changing chemical concentrations (responding in under one second). This kind of sensor is simple to construct, draws little power and is quite robust. The sensor uses a quartz crystal as a sensitive balance to weigh the odor molecules [6]).

Regarding claim 12, Chen is not relied upon as explicitly disclosing: The method of claim 1, further comprising adjusting the route as a function of one or more objects present in the environment. 
However, Russel further discloses: further comprising adjusting the route as a function of one or more objects present in the environment. (Russel, e.g., see fig. 1 to a collision detection module of the mobile robot, fig. 4 to a robot adjusting the route as a function of an environmental condition comprising an obstacle and pg. 4, column 2, lines 5-11 disclosing a robot, equipped with a sensor, performing edge tracing to move the robot in one of four orthogonal directions; an examiner notes that an obstacle is an environmental condition).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Chen's traversal by an investigator within a search area of which a probably gas leak has been indicated, a route according to either a surge-cast or surge-spiral algorithm and sampling with a gas detection device carried by the investigator, an environment along the route to identify a location of the gas leak with Russel's adjustment of the route as a function of one or more objects present in the environment because Russel teaches target bumps and edge tracing as advantageous methods in guiding the robot. (Russel, e.g., see pg. 558, col. 1, line 19 - col. 2, line 11 to the robot colliding with an obstacle and keeping the obstacle on the robots right-hand side until it works its way around the object, and also to simple edge tracing strategies developed to find points of contact along the edge).

Regarding claim 13, Chen is not relied upon as explicitly disclosing: The method of claim 12, wherein adjusting the route comprises adjusting the route to include at least a portion of a perimeter of a building. 
However, Russel further discloses: wherein adjusting the route comprises adjusting the route to include at least a portion of a perimeter of a building. (Russel, e.g., see figs. 10-11 illustrating the ability of the robot to detect and avoid the perimeter of a building, and pg. 560, column 2, lines 11-19 disclosing a robot tracking around an obstacle until it is upwind, and then following the chemical plume until the source of the plume is located).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Chen in view of Russel's adjustment of the route as a function of one or more objects present in the environment with Russel's adjustment of the route includes at least a portion of a perimeter of a building because Russel teaches the use of a leak location algorithm and GPS. (Russel, e.g., see pg. 556, col. 2, line 22 - pg. 557, col. 1, line 4 disclosing the leak location algorithm developed in house, as well as GPS (global positioning by satellite) or the use of fixed beacons as an improvement to gas plume sensing).

Claims 10-11 are rejected under 35 U.S.C.103 as being unpatentable over Chen in view of 
Neumann et al. (Neumann, P., Asaeli, S., Lilienthal, A., Bartholmai, M, & Schiller, J. (2012, Page 16 February 16). Autonomous Gas-Sensitive Microdrone. IEEE Robotics & Automation Magazine, 50--61. https://doi.org/10.1109/MRA.2012.2184671), hereinafter Neumann II.

Regarding claim 10, Chen is not relied upon as explicitly disclosing: The method of claim 1, further comprising adjusting the route as a function of an environmental condition.
However, Neumann II further discloses: further comprising adjusting the route as a function of an environmental condition. (Neumann II, e.g., see fig. 4 illustrating flight navigation of a drone with respect to a wind vector,                         
                            
                                
                                    v
                                
                                →
                            
                        
                    , wherein “wind is interpreted by the examiner as an environmental condition, and also see pg. 54, column 2, line 12 – pg. 55, col. 2, line 12 disclosing calculations and adjustments made to the drone as a function of an environmental condition, comprising wind).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Chen's traversal by an investigator within a search area of which a probably gas leak has been indicated, a route according to either a surge-cast or surge-spiral algorithm and sampling with a gas detection device carried by the investigator, an environment along the route to identify a location of the gas leak with Neumann II's adjustment of the route as a function of an environmental condition because Neumann II teaches a nonmyopic approach to overcome the heuristic methods of the past. (Neumann II, e.g., see pg. 51, col. 2, lines 32-53 disclosing a Partially observable Markov decision Process (POMDPs) to perform adaptive path planning in complex environments).

Regarding claim 11, Chen in view of Neumann II is not relied upon as explicitly disclosing: The method of claim 10, further comprising rotating the route based on a wind direction.
However, Neumann II further discloses: further comprising rotating the route based on a wind direction. (Neumann II, e.g., see fig. 4 to the wind triangle defined by the flight vector                         
                            
                                
                                    v
                                
                                →
                            
                        
                    , and pg. 55, column 1, line 1 – column 2, line 12 disclosing the calculation of a flight direction, wherein the rotation can be calculated based off of wind speed to be clockwise (+β) otherwise anticlockwise (-β)).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Chen in view of Neumann II's adjustment of the route as a function of an environmental condition with Neumann II' s rotation of the route based on a wind direction because Neumann II teaches use of the "statistical Gas Distribution Modeling" to account for measurements of the local wind vector. (Neumann II, e.g., see pg. 51, col. 2, lines disclosing to estimate the gas distribution model, we use the Kernel DM+V/W algorithm [7], which is an extension of Kernel DM+ V that also considers wind information to compute the gas distribution model. The algorithm is described in detail in the "Statistical Gas Distribution Modeling" section.).

Claim 14 is rejected under 35 U.S.C.103 as being unpatentable over Chen in view of Russel, 
in further view of Chai (CN209370853 U), hereinafter Chai.

Regarding claim 14, Chen in view of Russel is not relied upon as explicitly disclosing: The method of claim 12, wherein adjusting the route comprises adjusting the route to follow an edge of a street. 
However, Chai further discloses: wherein adjusting the route comprises adjusting the route to follow an edge of a street. (Chai, e.g., see pg. 3, lines 14-21 disclosing when the inspection vehicle travels on the road, the transverse or nearly transverse sweep of two road side edge gas pipe network, a laser detection module the maximum with the transverse include angle of not more than 45. Realizes can be swept to the leakage point).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Chen in view of Russel's adjustment of the route as a function of one or more objects present in the environment with Chai's adjustment of the route comprising following an edge of a street because Chai teaches adjustment of the height of the detection laser for detection of gas plumes under changing road conditions. (Chai, e.g., see pg. 3, lines 26-30 disclosing on the bracket is provided with multiple groups of bolt holes, the height of to change the laser detection module, for different road conditions, in order to protect the laser detection module, which can properly adjust the height of the T-shaped frame. A ball screw rod sliding table device is to appear in the special condition, for example, encounters an obstacle, the lifting laser detection module in time, avoid laser detection module from being damaged).

Claim 15 is rejected under 35 U.S.C.103 as being unpatentable over Chen in view of Russel, 
in further view of Zelinski (US 2020/0232963 Al), hereinafter Zelinski.

Regarding claim 15, Chen in view of Russel is not relied upon as explicitly disclosing: The method of claim 12, wherein adjusting the route comprises adjusting the route to follow at least a portion of a gas line or other gas management infrastructure. 
However, Zelinski further discloses: wherein adjusting the route comprises adjusting the route to follow at least a portion of a gas line or other gas management infrastructure. (Zelinski, e.g., see fig. 1, system (10) and waypoint storage database (34 ), as well as para. [0031] disclosing a system that optionally includes a waypoint storage database (34) allowing an aircraft to adjust from waypoint to waypoint to follow a pipeline that is either partially visible or not visible from the air).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Chen in view of Russel's adjustment of the route as a function of one or more objects present in the environment with Zelinkski' s adjustment of the route comprising adjusting the route to follow at least a portion of a gas line or other gas management infrastructure because Zelinski teaches highly accurate identification and precise location through data harvesting of the gas plume investigator. (Zelinski, e.g., see para. [0029] disclosing recorded data may also include inertial measurement data from an inertial measurement unit (IMU) (32) incorporated into the system (10), which records the IMU data along with the data generated by the hyperspectral sensor (20). The IMU (32) may provide real time data such as roll, pitch and yaw data, which provides the real time orientation of the system (10) at every instant that an image is obtained and recorded using the hyperspectral sensor (20). The IMU (32) data may be highly valuable in enabling highly accurate identification of the precise location on the ground surface where a hydrocarbon plume is emanating from).

Claim 18 is rejected under 35 U.S.C.103 as being unpatentable over Chen in view of Meng 
et al. (Meng, Q., Yang, W., Wang, Y., & Zeng, M (2011). Collective Odor Source Estimation and Search in Time-Variant Airflow Environments Using Mobile Robots. Multidisciplinary Digital Publishing Institute. https://doi.org/10.3390/s111110415), hereinafter Meng.

Regarding claim 18, Chen discloses: The method of claim 1, further comprising: determining one or more changes in a wind direction over a time period; (Chen, e.g., see fig. 5 to moving direction with respect to a wind direction and pg. 7, lines 159-168 disclosing the mean wind direction is always changing. Also see pg. pg. 7, line 170-pg. 8, line 190 disclosing a smooth concentration gradient along the wind direction; wherein a gradient is defined as a slope, inherently necessitating a measurement over time).
determining whether the one or more changes in the wind direction are stochastic; and (Chen, e.g., see fig. 1 to turbulent flow of wind, ergo changing directions in a random or stochastic method and pg. 2, lines 22-30 disclosing one factor that cannot be neglected is that odor plume is propagated through wind, which is turbulent).
Chen is not relied upon as explicitly disclosing: pausing, in response to a determination that the one or more changes in the wind direction are stochastic, traversal of the route. pausing, in response to a determination that the one or more changes in the wind direction are stochastic, traversal of the route.
However, Meng further discloses: pausing, in response to a determination that the one or more changes in the wind direction are stochastic, traversal of the route. (Meng, e.g., see pg. 10429, para. [0001] to a robot equipped with one gas sensor and one wind sensor, wherein the wind sensor detects variability of both wind speeds and directions, and the vehicle is paused in one location for 5 seconds to collect the gas and wind information; examiner notes that variability in wind direction and speed is synonymous with stochastic wind direction).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Chen's traversal by an investigator within a search area of which a probably gas leak has been indicated, a route according to either a surge-cast or surge-spiral algorithm and sampling with a gas detection device carried by the investigator, an environment along the route to identify a location of the gas leak, also to include determining whether the wind direction has changed over time and if the wind direction change is stochastic with Meng' s pausing traversal of the route in response to a determination that one or more changes in the wind direction are stochastic because Meng teaches the use of discerning advection in the atmosphere as a method to accurately determine the amount of gas filament available. (Meng, e.g., see pg. 10429, lines 18-35 disclosing The term                         
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            a
                                        
                                    
                                
                                →
                            
                        
                     represents the portion of the wind process with characteristic length much larger than the filaments. This portion of the wind process transports each filament as a body; therefore, the term                         
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            a
                                        
                                    
                                
                                →
                            
                        
                     represents advection. The advection portion of the velocity is represented as a continuous (in time and space) but temporally and spatially varying function so that a sequence of filaments released at the source will result in a sinuous trail of filaments leaving the source. The term                         
                            
                                
                                    
                                        
                                            V
                                        
                                        →
                                    
                                
                                
                                    m
                                
                            
                        
                     represents the intermediate range of scales that transports (i.e., stirs) the filaments within the body of the plume).

Claim 22 is rejected under 35 U.S.C.103 as being unpatentable over Chen in view of 
Zelinski.

Regarding claim 22, Chen discloses: generate, within a search area in which a probable gas leak has been indicated, a route defined according to at least one of a surge-cast algorithm or a surge-spiral algorithm; (Chen, e.g., see pg. 124, col. 2, lines 1-9 disclosing probabilistic and map-based algorithms model the odor source location as a probability distribution, interpreted by the examiner as generating a route; see also pg. 128, col. 2, lines 15-18 disclosing, alternative to the probabilistic and map-based algorithms, the bio-inspired algorithms depend on a single robot with some preset moving rules; see also pg. 133, col. 1, lines 5-9 disclosing estimating where the detected odor-patch came from with the dynamic window approach, and then planning the robot’s searching route to maximize the probability of meeting the plume again and to approach the odor source; see also fig. 1 to three sub-tasks of robotic odor source localization and fig. 3a to an area containing a plume, figs. 8-10 illustrating a path of an investigative robot in accordance with a casting strategy and a spiral strategy; see also pg. 4, line 85-101 to path planning utilizing probabilistic
and map-based algorithms which model the odor source location as a probabilistic distribution, and pg. 13, line 332 -pg. 15, line 352 to a single or multi-robot system, traveling a distance according to casting, surge-spiral, and surge-cast).
direct an investigator along the route; and (Chen, e.g.,  see fig. 6 to movement strategy over a distance)
sample, with a gas detection device carried by the investigator, an environment along the route to identify a location of a gas leak. (Chen, e.g., see figs. 6-7 to routes/paths taken according to
various algorithms and pg. 3, lines 46-63 to an odor source localization robot system that measures concentration sampled in multiple points).
Chen is not relied upon as explicitly disclosing: One or more non-transitory machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a system to:
However, Zelinski further discloses: One or more non-transitory machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a system to: (Zelinski, e.g., see fig. 1 illustrating non-volatile memory (16) and Hyperspectral Detection Algorithm(s) (18) and para. [0026] disclosing the system (10) may include a computer (14), a non-volatile memory (16) which stores on one or more hyperspectral detection algorithms (18)).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Chen's traversal of a route defined according to at least one of a surge-cast or surge-spiral algorithm and sampling, by an investigator, an environment along the route to identify a location of a gas leak with Zelinski's one or more machine-readable storage media comprising a plurality of instructions stored thereon because Zelinski teaches filtering out background noise through the use of the hyperspectral detection algorithm(s) (18). (Zelinski, e.g., see para. [0028] disclosing by using the hyperspectral detection algorithm(s) (18) and the computer(l4) to compare obtained hyperspectral data to the data available in the library database (26), the system (10) is able to suppress and/or filter out background noise and detect when hydrocarbon gas is present within an area being imaged by the hyperspectral sensor (20)).

Allowable Subject Matter

Claims 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be
allow able if rewritten in independent form including all of the limitations of the base claim and any
intervening claims.

Regarding claim 17, the prior art of record as considered and understood by the examiner does
not teach or fairly suggest:
changing, in response to a determination that the wind velocity satisfied the predefined threshold
for a predefined time period, at least a portion of the route to follow a raster scan pattern taken in combination with the other limitations of claim 17.

Regarding claim 19, the prior art of record as considered and understood by the examiner does
not teach or fairly suggest:
determining whether changes in the wind direction have remained stochastic for at least thirty
seconds; and changing, in response to a determination that the changes in the wind direction have
remained stochastic for at least thirty seconds, at least a portion of the route to follow a raster scan
pattern taken in combination with the limitations of claim 18.

Regarding claim 20, the prior art of record as considered and understood by the examiner
does not teach or fairly suggest:
augmenting, in response to a determination that the location of the gas leak has been identified, the route to cover a remainder of the search area based on a raster scan pattern taken in combination
with the other limitations of claim 20.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
WO 2014038192 A1 to Prakash et al. relates to a system and method for leak inspection.
WO 2012/001686 A1 to Moshe relates to real-time monitoring, parametric profiling, and regulating contaminated outdoor air particulate matter throughout a region, via hyper-spectral imaging and analysis.
WO 2018/075668 A1 to Rieker et al. relates to an apparatus and methods for location and sizing of trace gas sources.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office 
action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863